UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



           Nos. 95-10274, 95-10275, 95-10304, 95-10305
                           Consolidated


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


            TOMMY ROSS ANDERSON, SARAH JANE ANDERSON,
           JERRY WAYNE TILLEY, and SUSAN WELLS TILLEY,

                                              Defendants-Appellants.




          Appeals from the United States District Court
                For the Northern District of Texas
                         (3:92-CR-417-G)
                          July 24, 1996



Before HIGGINBOTHAM, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Tommy Ross Anderson, Sarah Jane Anderson, Jerry Wayne Tilley

and Susan Wells Tilley raise double jeopardy claims regarding their

drug convictions and related forfeitures.   We affirm.



     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                1
                                       FACTS

      Beginning in 1986, Tommy and Sarah Anderson, along with Jerry

and Susan Tilley, engaged in the distribution and sale of large

quantities of marijuana.             The marijuana was stored at various

locations including the Andersons’ home and the Tilleys’ home, both

in Dallas.

      On July 25, 1991, the Government filed in rem a complaint for

forfeiture of property belonging to the Tilleys pursuant to 21

U.S.C. § 881(a)(6) and (7).           On January 13, 1992, the Government

amended the complaint to include property owned by the Andersons.

The complaint alleged that the various pieces of property were

subject to forfeiture because they were used to facilitate drug

trafficking,       were   proceeds    from     the   sale      of   drugs,    or     were

traceable to such proceeds.            The Andersons answered and filed a

claim for seized property.       The Andersons and Tilleys subsequently

entered into a Stipulated Forfeiture of certain personal and real

property.    The stipulation further provided for the release and

return to the Andersons and Tilleys of other property.                                The

district    court     accordingly      entered       an    order       forfeiting     the

specified properties on February 9, 1993.                       The district court

stayed the forfeiture proceedings with respect to the defendants’

homes pending the outcome of the criminal trial.

      Contemporaneously with the forfeiture proceedings, on October

8, 1992, the Andersons and Tilleys were indicted on various drug

offenses.    The indictment was based on the same acts that gave rise

to   the   civil    forfeiture   proceeding.              On   April    7,   1993,    the


                                         2
Andersons and Tilleys moved to dismiss the indictment on the

grounds of double jeopardy, alleging that the civil forfeiture

proceeding had already punished them for the drug trafficking. The

district court denied the motion to dismiss.                   On interlocutory

appeal, we affirmed the denial of the motion to dismiss in United

States v. Tilley, 18 F.3d 295 (5th Cir. 1994), cert. denied, 115 S.

Ct. 574 (1994).

      Pursuant to a plea agreement, the Appellants moved to withdraw

their claims to their residences.          In addition, the plea agreement

provided that they preserved their right to further appeal their

double jeopardy claim.      The district court granted the Appellants’

motion to withdraw their claims in the forfeiture proceeding and

entered the      corresponding   order     on   January       17,   1995.    Final

judgments   of    conviction   and    sentence       were   entered    as   to   all

Appellants on March 14, 1995.

      On March 16, 1995, the Government moved for final judgment of

forfeiture of the Andersons’ and Tilleys’ respective residences,

which the district court granted.

                                 DISCUSSION

      It is unclear from the record which provision, § 881(a)(6) or

§   881(a)(7),     the   government    used     to    seize     the   Appellants’

properties.      The appellants assert that civil forfeitures pursuant

to either § 881(a)(6) or § 881(a)(7) constitute punishment for the

purpose of double jeopardy.           Under our prior decision in United

States v. Tilley, property forfeited under § 881(a)(6) as drug

proceeds does not constitute punishment.              Id. at 299.      Subsequent


                                       3
to oral argument in these cases, the Supreme Court resolved any

remaining uncertainty about the double jeopardy implications of

civil   forfeiture:   “These   civil   forfeitures      [pursuant   to   §

881(a)(7)] (and civil forfeitures generally), we hold, do not

constitute   ‘punishment’   for   purposes   of   the   Double   Jeopardy

Clause.” United States v. Ursery, 1996 WL 340815 (U.S.)(1996).           We

find that Ursery controls this case, and therefore affirm the

judgments and sentences.

     AFFIRMED.




                                   4